Citation Nr: 1512956	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain with arthritis.  

2.  Entitlement to a rating in excess of 10 percent for right knee strain with arthritis, status post right lateral meniscectomy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that hearing has been associated with the record.  Thereafter, in March 2014, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  In the instant case, in the Veteran's testimony at the February 2014 hearing, he asserted that he was no longer able to work construction, as he had for most of his career, due to his service-connected bilateral knee disabilities.  As such, the Board has taken jurisdiction over this issue and, as such, has included it on the title page.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the February 2014 hearing transcript and VA treatment records dated from June 2009 to August 2012 in Virtual VA, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his bilateral knee disabilities.  In this regard, the record reflects that he was last afforded a VA examination in connection with his rating claims in July 2013.  Since such examination, the Veteran has alleged a worsening of symptomatology.  Specifically, at the February 2014 hearing, the Veteran testified that he experienced more pronounced bowing to the inside of the right knee with pain instantly with any motion.  He further noted that his right knee locked up more than before and he experienced a giving way, resulting in falls.  With respect to his left knee, the Veteran testified that he experienced consistent popping over the past year and that it seemed to be following the same symptomatology as his right knee.  The Veteran also testified that he had to get a wheelchair due to his difficulty with ambulation.  In addition, a March 2014 treatment record from Dr. Boyle, the Veteran's private physician, reflects that the Veteran was a candidate for bilateral knee replacements and was referred to the orthopedic surgeon.

As the statements of the Veteran, as well as the March 2014 treatment record, indicate that his condition has increased in severity since the VA examination in July 2013, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  In the present case, the Veteran testified at the February 2014 hearing that he had to resign from work due to his inability to climb stairs, ladders, or scaffolding.  He reported missing work due to the pain in his knees and complaints from his employer due to his depending on coworkers to help with essential job duties.  

Accordingly, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtaining a Social and Industrial Survey.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, which include bilateral knee disabilities as well as degenerative joint and disc disease of the thoracolumbar spine with radiculopathy into bilateral lower extremities, on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Finally, the Veteran testified at the February 2014 hearing that he received treatment from a private physician, Dr. Boyle, for his bilateral knee disabilities.  Additionally, the record reflects that the Veteran receives VA treatment, with the most recent records dated in August 2012.  Thus, on remand, any outstanding VA or private treatment records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his bilateral knee disabilities.  Thereafter, all identified records should be obtained, to include updated VA treatment records from the Philadelphia, Pennsylvania, facility dated from August 2012 to the present and treatment records from Dr. Boyle.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral knee disabilities.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should identify and describe in detail the nature and severity of all current manifestations of the Veteran's service-connected right and left knee disabilities.  

The examiner should report the range of motion of each knee, in degrees.  The examiner should also specifically note and discuss in detail whether, upon repetitive motion, there is pain, weakened movement, excess fatigability, or incoordination on movement and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

The examiner should indicate whether the Veteran's bilateral knee disabilities result in instability or subluxation.  In this regard, he or she must consider the Veteran's reports of giving way, locking up, popping, and bowing in.  

The examiner should also describe the functional impact of the Veteran's bilateral knee disabilities.  

The rationale for any opinion offered must be provided.  

4.  After completing the aforementioned development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which include bilateral knee disabilities as well as degenerative joint and disc disease of the thoracolumbar spine with radiculopathy into bilateral lower extremities, on his ordinary activities, to include his employability.  The record must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the bilateral knees, back and bilateral lower extremity radiculopathy on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

